Citation Nr: 0907233	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
disabling for service-connected chronic obstructive pulmonary 
disease, pulmonary fibrosis, emphysema and bronchiectiasis 
secondary to Steven-Johnson Syndrome with 
hemidiaphragm/phrenic paralysis and mild right ventricle 
enlargement due to pulmonary conditions (pulmonary 
conditions), currently evaluated as 100 percent disabling, 
beginning November 3, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 
1989, February 1990 to November 1990, and September 2001 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In December 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDING OF FACT

Prior to November 3, 2006, the Veteran's pulmonary conditions 
were manifested by an FEV-1 predominantly less than 40 
percent of predicted and right ventricular hypertrophy 
confirmed by cardiac catheterization.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for service-
connected chronic obstructive pulmonary disease, pulmonary 
fibrosis, emphysema and bronchiectiasis secondary to Steven-
Johnson Syndrome with hemidiaphragm/phrenic paralysis and 
mild right ventricle enlargement due to pulmonary conditions 
(pulmonary conditions), for the period prior to November 3, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Codes 6604 and 6840 (2006, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II. Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 2005, the Veteran filed a claim for service 
connection for pulmonary conditions.  In the September 2006 
rating decision on appeal, the Veteran was awarded service 
connection for chronic obstructive pulmonary disease, 
pulmonary fibrosis, emphysema and bronchiectiasis secondary 
to Steven-Johnson Syndrome with hemidiaphragm/phrenic 
paralysis and mild right ventricle enlargement due to 
pulmonary conditions and assigned an evaluation of 30 percent 
disabling, effective September 20, 2005, the date of the 
Veteran's separation from service.  Subsequently, in a rating 
decision dated in November 2006 the Veteran was assigned an 
evaluation of 60 percent disabling, effective September 20, 
2005.  Later, in a rating decision dated in September 2007 
the Veteran was assigned an evaluation of 100 percent 
disabling, effective November 3, 2006.  The Veteran contends 
that his service-connected pulmonary conditions warrant a 
rating in excess of 60 percent disabling for the period prior 
to November 3, 2006.

The Veteran's service-connected pulmonary conditions are 
currently evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6840-6604.  Respiratory disorders are evaluated under 
Diagnostic Codes 6600 through 6817 and 6822 through 6847.  

Pursuant to Diagnostic Code 6840, diaphragm paralysis or 
paresis is rated either under the General Rating Formula for 
Restrictive Lung Disease, or the primary disorder is rated.  
The restrictive lung diseases include Diagnostic Code 6840 
for diaphragm paralysis or paresis.  The General Rating 
Formula for Restrictive Lung Disease (Diagnostic Codes 6840 
through 6845) provides that Forced Expiratory Volume in one 
second (FEV-1) of 71- to 80-percent predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 
10 percent disabling.  FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-
percent predicted, is rated 30 percent disabling.  FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.  
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Diagnostic Code 6604 provides ratings for chronic obstructive 
pulmonary disease.  FEV-1 of 71- to 80-percent predicted 
value, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 
66- to 80-percent predicted, is rated 10 percent disabling.  
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent or; DLCO (SB) 56- to 65-percent predicted, is 
rated 30 percent disabling.  FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), is rated 60 percent disabling.  FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, is rated 100 
percent disabling.  38 C.F.R. § 4.97.

Pursuant to 38 C.F.R. § 4.96(a), ratings under these 
diagnostic codes will not be combined with each other.  
Rather, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation 
to the next higher evaluation only where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.96(a).

During the pendency of this appeal, the regulations 
pertaining to the evaluation of respiratory conditions were 
amended, effective October 6, 2006.  See 71 Fed. Reg. 52457- 
52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2007)).  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

The Board notes that the change in the regulations did not 
alter any of the specific criteria listed in the applicable 
Rating Formula.  Rather, the new regulations affect how the 
evaluation criteria are applied, including when a pulmonary 
function test (PFT) is required to evaluate the disability, 
when to apply pre-bronchodilator values for rating purposes, 
and which PFT result to use (FEV-1 versus FEV-1/FVC versus 
DLCO (SB)) when the level of evaluation would differ 
depending on the test used.  Therefore, the Veteran will not 
be prejudiced by the Board proceeding to a decision even 
though the Statement of the Case does not indicate that the 
RO has evaluated the claim under the new regulation and there 
is no indication that the Veteran was provided with the 
content of the amended regulation.

PFT's performed in June 2002 revealed an FEV-1 of 50 percent 
of predicted post-bronchodilation.  PFT's performed in July 
2003 revealed FEV-1's of 21 percent and 31 percent of 
predicted.  PFT's performed in January 2004 revealed an FEV-1 
of 30 percent of predicted.  In a report of a U.S. Air Force 
Physical Evaluation Board regarding the Veteran, dated in 
June 2005 the Veteran was noted to have undergone recent 
PFT's that revealed FEV-1 results of between 30 percent and 
49 percent of predicted.

In a VA treatment note, dated in August 2006, the Veteran's 
post-bronchodilator FEV-1 was recorded as 61 percent of 
predicted and his DLCO was recorded as 69 percent of 
predicted.  In August 2006 the Veteran was afforded a VA 
Compensation and Pension (C&P) general medical examination.  
PFT's were not performed at the examination.  The Veteran was 
noted to have mild right ventricular hypertrophy confirmed by 
cardiac catheterization.

In light of the evidence, the Board finds that an evaluation 
of 100 percent disabling for the Veteran's pulmonary 
conditions is warranted for the period prior to November 3, 
2006.  The Veteran's PFT's reveal that the he predominantly 
had an FEV-1 less than 40 percent of predicted prior to 
November 3, 2006.  As the Veteran's claim has been pending 
since prior to October 2006, the prior regulations regarding 
Diagnostic Code 6604, which do not contain the requirement 
that post-bronchodilation PFT results be used for evaluation, 
may be considered.  As such, the Board notes that it is not 
relevant whether these results were obtained pre or post-
bronchodilator.  In addition, in August 2006 the Veteran was 
noted, in the report of a VA C&P general medical examination, 
to have right ventricular hypertrophy confirmed by cardiac 
catheterization.  Lastly, the Board finds that as the 
Veteran's multiple pulmonary conditions combine to create a 
condition of sufficient severity to warrant elevation to the 
next higher evaluation, 100 percent disabling, pursuant to 38 
C.F.R. § 4.96(a).  Accordingly, the Veteran's claim of 
entitlement to an evaluation in excess of 60 percent 
disabling for service-connected chronic obstructive pulmonary 
disease, pulmonary fibrosis, emphysema and bronchiectiasis 
secondary to Steven-Johnson Syndrome with 
hemidiaphragm/phrenic paralysis and mild right ventricle 
enlargement due to pulmonary conditions, for the period prior 
to November 3, 2006, is granted


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits entitlement to an evaluation of 100 percent 
disabling for service-connected chronic obstructive pulmonary 
disease, pulmonary fibrosis, emphysema and bronchiectiasis 
secondary to Steven-Johnson Syndrome with 
hemidiaphragm/phrenic paralysis and mild right ventricle 
enlargement due to pulmonary conditions, for the period prior 
to November 3, 2006, is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


